Title: From George Washington to Colonel Armand, 8 February 1779
From: Washington, George
To: La Rouërie, Armand-Charles Tuffin, marquis de

Sir.
Head Quarters Middlebrook 8 Feby 1779.

The honourable the Congress by a resolve of the 4th Inst. have directed the recruiting of your corps to its full compliment of Infantry. But as it is not in my power to give you any authority, where to inlist; in what State, or whether in the whole, I must refer you to Congress on this subject (to whom I have written) as well as for money for the purpose of recruiting. When these are obtained, you will immediately proceed in the execution of this business.
The present established bounty is 200 dollars to every man enlisting for the war, and passing muster; besides the usual allowance of land and cloathing; And 20 dollars to the officers, for every man recruited under this description. To this is added 3 dollars per day to the officers on this service, as a compensation for extra expence. I am Sir Your obt & humble servt
Go: Washington
